Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a) because: (1) at least Fig. 3 fails to show reference numbers 310 and 317 (unlike 311, 313, 315) pointing to any element as described in the specification; and (2) in at least Fig. 4, it is unclear as to which element designate 310, 320. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining 

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are insulating film and majority carrier supporting ions.
In absence of essential structural details of the insulating film and the majority carrier supporting ions, it cannot be realized as to how the insulating film would provide the majority of supporting ions.
As to claim 17, the omitted structural positive cooperative relationships are insulating film and majority carrier supporting ions.

	Dependent claims 2-16 and 18-20 are necessarily rejected since they depend upon rejected base claim.

Claims 1-20 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed display device including a specific structural combination of: a substrate, a gate pattern, an oxide semiconductor layer, a channel region, an insulating film, majority carrier supporting ions, as specifically cited in claims 1 and 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ASHOK PATEL/Primary Examiner, Art Unit 2879